                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                                IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   E. DRAKE,                                                    No. C 19-00048 WHA
                                                                         11
United States District Court




                                                                                              Plaintiff,
                                                                                                                                           ORDER GRANTING IFP
                               For the Northern District of California




                                                                         12     v.                                                         APPLICATION AND
                                                                         13                                                                ADOPTING REPORT AND
                                                                              SAFEWAY INC., et al.,                                        RECOMMENDATION
                                                                         14                   Defendants.
                                                                         15                                              /

                                                                         16                                            STATEMENT
                                                                         17          Pro se plaintiff Eric Drake brought this products liability action against defendants
                                                                         18   Safeway Inc.; Sedgwick Claims Management Services, Inc.; Cerberus Capital Management;
                                                                         19   A&L Foods; Alle Processing Corporation; and Maspeth Kosher Food, LLC, alleging that he
                                                                         20   fractured a tooth on a bone while consuming defendants’ ground beef. Plaintiff, a resident of
                                                                         21   Atlanta, purchased the ground beef from a store located in Dallas (Compl. ¶¶ 11–12; Dkt. No. 4
                                                                         22   at 1). Plaintiff also filed a motion for leave to proceed in forma pauperis that remains pending
                                                                         23   (Dkt. No. 2).
                                                                         24          On January 8, 2019, Magistrate Judge Donna Ryu issued an Order to Show Cause why
                                                                         25   the action should not be transferred for improper venue under 28 U.S.C. § 1406(a), noting that
                                                                         26   the proper venue was the United States District Court for the Northern District of Texas,
                                                                         27   inasmuch as that was where “a substantial part of the events or omissions giving rise to the
                                                                         28
                                                                          1   claim occurred” (Dkt. No. 4). Plaintiff responded to the Order to Show Cause and attempted to
                                                                          2   cure the basis for improper venue by filing (1) an amended complaint, which named only
                                                                          3   Safeway and Sedgwick as defendants, and (2) a “partial motion for nonsuit” seeking dismissal
                                                                          4   of the other defendants (Dkt. Nos. 5, 7, 8).
                                                                          5          On February 7, 2019, Judge Ryu issued a second Order to Show Cause, noting that
                                                                          6   although venue was now proper under 28 U.S.C. § 1391(b)(1), inasmuch as Safeway and
                                                                          7   Sedgwick both “reside” in this district, there remained “no indication that Plaintiff’s claims
                                                                          8   ha[d] anything to do with Defendants’ businesses in California or that the claims ha[d] any
                                                                          9   connection to this district” (Dkt. No. 10 at 2). Plaintiff received another chance to explain why
                                                                         10   the case should not be transferred to the Northern District of Texas under 28 U.S.C. § 1404(a)
                                                                         11   for the “convenience of parties and witnesses [and] in the interest of justice” (ibid.). Plaintiff
United States District Court
                               For the Northern District of California




                                                                         12   responded by filing a petition for writ of mandamus with the United States Court of Appeals for
                                                                         13   the Ninth Circuit challenging the second Order to Show Cause, moving to recuse Judge Ryu,
                                                                         14   moving to withdraw consent to proceed before a magistrate judge, and moving to stay the case
                                                                         15   pending our court of appeals’ decision on the petition (Dkt. Nos. 11–14, 18).
                                                                         16          On March 11, 2019, because not all parties had consented to the jurisdiction of a
                                                                         17   magistrate judge, Judge Ryu filed a report and recommendation to transfer the case to the
                                                                         18   Northern District of Texas and to deny the motions to recuse and stay (Dkt. No. 21). The action
                                                                         19   was subsequently reassigned to the undersigned judge. In April 2019, our court of appeals
                                                                         20   denied plaintiff’s petition for writ of mandamus (Dkt. No. 25).
                                                                         21                                               ANALYSIS
                                                                         22          As a threshold matter, plaintiff’s IFP application is still pending. A federal court may
                                                                         23   authorize a plaintiff to prosecute an action without prepayment of filing fees if the plaintiff
                                                                         24   submits an affidavit showing that he is financially unable to do so. 28 U.S.C. § 1915(a).
                                                                         25   Plaintiff has submitted a complete IFP application (Dkt. No. 2). It is evident from plaintiff’s
                                                                         26   application that his assets and income are insufficient to enable him to pay the filing fees. Thus,
                                                                         27   plaintiff’s application to proceed IFP is GRANTED. Issuance of summons and service will be
                                                                         28   determined separately, after the transfer of this action.


                                                                                                                                2
                                                                          1          As to the report and recommendation, any party had the opportunity to file an objection
                                                                          2   to the report and recommendation within fourteen days after being served with a copy. See 28
                                                                          3   U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(a). The clerk certified service for the report and
                                                                          4   recommendation on March 11, 2019 (Dkt. No. 21-1). Thus any objections to Judge Ryu’s order
                                                                          5   would have been due by March 25, 2019. All attempts to reach plaintiff at his listed address,
                                                                          6   however, have been returned as undeliverable (see Dkt. Nos. 15, 20, 24, 26–28). In May 2018,
                                                                          7   the Court further attempted to serve the report and recommendation through the email address
                                                                          8   and telephone number provided by plaintiff (see Dkt. No. 19). As of the date of this order, over
                                                                          9   four months have passed since the deadline to file objections and plaintiff remains silent in the
                                                                         10   face of numerous attempts to reach him at the contact information provided by him to the
                                                                         11   district court. (This order notes that plaintiff has previously timely responded to the two Orders
United States District Court
                               For the Northern District of California




                                                                         12   to Show Cause and filed several motions, indicating that he actively monitored the docket at
                                                                         13   one point (see Dkt. Nos. 7, 14, 17, 19)). Plaintiff has a duty to provide correct contact
                                                                         14   information and service upon it is deemed to be service upon him. In light of the foregoing, this
                                                                         15   order finds that plaintiff has failed to timely object to the report and recommendation.
                                                                         16          The undersigned has reviewed and hereby ADOPTS IN FULL Judge Ryu’s report and
                                                                         17   recommendation. The motions to recuse Judge Ryu and to stay the instant action are DENIED
                                                                         18   AS MOOT.   The clerk shall TRANSFER this action to the United States District Court for the
                                                                         19   Northern District of Texas and CLOSE THE FILE.
                                                                         20
                                                                         21          IT IS SO ORDERED.
                                                                         22
                                                                         23   Dated: August 20, 2019.
                                                                                                                                       WILLIAM ALSUP
                                                                         24                                                            UNITED STATES DISTRICT JUDGE
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               3
